           Case 1:18-cr-00319-LTS Document 212 Filed 03/11/20~·-P~.ge~1 ~·-
                                                           ·. . ·', ,,._ , L . .              1       • -------

                                                                                                                      l
                                                                                                                      I
                                                                        •··,             l·>:; >-:T                   I\

                                                                          : l.ECTEO\i~'.\LLY FILED
                                                                         . i )i   :, '   #:                .      0       ·1
                                              'ip,;:: l"-lLFD: _7;-\L,,-vvi -
                                         LAWOFFICEOF

                      LORRAINE GAULI-RUFO, ESQ. ~:~.~:::::-=-==========::.i-
                                      (LGR LAW, LLC)
NEW JERSEY OFFICE
130 POMPTON A VENUE
                                               .i"'RH
                                               "
                                               ~
                                                       ~."                 NEW YORK OFFICE
                                                                           48 WALL STREET, 5 111 FLOOR
VERONA, NJ 07044
                                                ~IIJil~r                   NEW YORK, NY I 0004
(973) 239-4300                                                             (646) 779-2746

                                     LGAULIRUFO@GMAIL.COM
                                       WWW.LGAULIRUFO.COM
                                        FAX:   (973) 239-4310



                                                                           March I 1, 2020
Via ECF
Honorable Laura Taylor Swain
United States District Court Judge
United States Courthouse
500 Pearl Street
New York. NY 10007-1312

                      Re: Sentencing Adjournment Request for Bryan Castillo
                          USA v. Fertides 18 CR. 319
Dear Judge Swain:

        I was appointed to represent Bryan Castillo pursuant to the Criminal Justice Act ("CJA").
Mr. Castillo's sentencing is currently scheduled for March 19, 2020, at 2:30 pm. Mr. Castillo
remains in inpatient treatment since his bail modification in this matter that occurred on
November 26, 2019. I respectfully request a short, one-week adjournment of the sentencing.
Your Honor's staff and understand that the Court is available on March 26, 2020 at 10:30 am.
Carlos Ramirez, Mr. Castillo's Pretrial Service Officer and Karin Portlock, AUSA have no
objection to this request and are both available on that date. Should Your Honor grant this
request, Mr. Castillo's sentencing submission would be due by tomorrow, March 12, 2010, and
the government's submission would be due on March 19, 2020. Your Honor's consideration of
this request is greatly appreciated.

                                                                  Respectfully Submitted,

                                                                   s/
                                                                   Lorraine Gauli-Rufo, Esq.
                                SO ORDERED:
                                                                   Attorney for Bryan Castillo
CC: Maurene Corney, AUSA     ~               1i;;l l.!k>
                                           3
    Ma~garet Graham, AUSA ~LOR SWAIN
    Kann Portlock, AUSA   UNITED STATES DISTRICT JUDGE
    Carlos Ramirez, PTSO
